              Case 3:20-cv-06301-WHO Document 16 Filed 03/23/21 Page 1 of 3




 1   STEPHANIE HINDS (CSBN 154284)
     United States Attorney
 2   DEBORAH LEE STACHEL, CSBN 230138
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   LYNN HARADA (CSBN 267616)
     Special Assistant United States Attorney
 5   160 Spear Street, Suite 800
     San Francisco, California 94105
 6          Telephone: (415) 977-8977
            Facsimile: (415) 744-0134
 7          lynn.harada@ssa.gov

 8   Attorneys for Defendant

 9
10
                                    UNITED STATES DISTRICT COURT
11                                NORTHERN DISTRICT OF CALIFORNIA
12
     LAMAR ABAWI,                                        )
13                                                       )       CIVIL NO.: 3:20-cv-06301-WHO
                     Plaintiff,                          )
14                                                       )
             vs.                                         )       STIPULATION TO VOLUNTARY
15                                                               REMAND PURSUANT TO
                                                         )
     ANDREW SAUL,                                        )       SENTENCE FOUR OF 42 U.S.C.
16                                                               § 405(g) AND TO ENTRY OF
     Commissioner of Social Security,                    )
                                                         )       JUDGMENT; [PROPOSED] ORDER
17
                                                         )
                     Defendant.                          )
18
19
20           IT IS HEREBY STIPULATED by and between the parties, through their undersigned attorneys,

21   that this action be remanded for further administrative action pursuant to section 205(g) of the Social
22
     Security Act, as amended, 42 U.S.C. section 405(g), sentence four.
23
             On remand, the Appeals Council will remand the case to an administrative law judge (ALJ) for a
24
     new decision. The Appeals Council will instruct the ALJ to reevaluate the opinion evidence and prior
25
26   administrative medical findings in accordance with the appropriate regulations and offer Plaintiff the

27
28
     Stip. & Prop. Order for Remand; 3:20-cv-06301-WHO       1
              Case 3:20-cv-06301-WHO Document 16 Filed 03/23/21 Page 2 of 3



 1   opportunity for a hearing. The ALJ will take further action, as warranted, to complete the administrative
 2
     record and resolve the above issues.
 3
             The parties further request that the Clerk of the Court be directed to enter a final judgment in
 4
     favor of Plaintiff, and against Defendant, reversing the final decision of the Commissioner.
 5
 6
 7                                                           Respectfully submitted,
 8
                                                             Bay Area Legal Aid
 9
     Dated: March 22, 2021                           By:      /s/ Lynn Harada for Joanna H. Parnes*
10                                                           JOANNA H. PARNES
                                                             Attorney for Plaintiff
11
                                                             (*by email authorization on 3/19/2021)
12
13   Dated: March 22, 2021                                   STEPHANIE HINDS
                                                             United States Attorney
14
15                                                   By:     /s/ Lynn Harada
                                                             LYNN HARADA
16                                                           Special Assistant United States Attorney
17                                                           Attorneys for Defendant
18
19
                                                     IT IS SO ORDERED:
20
21
     DATE: March 23, 2021                            __________________________________________
22                                                   THE HONORABLE WILLIAM H. ORRICK
                                                     UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28
     Stip. & Prop. Order for Remand; 3:20-cv-06301-WHO   2
              Case 3:20-cv-06301-WHO Document 16 Filed 03/23/21 Page 3 of 3



 1   IT IS HEREBY CERTIFIED THAT:
 2
             I, Lynn Harada, certify that the following individual(s) were served with a copy of the
 3
     foregoing STIPULATION TO VOLUNTARY REMAND PURSUANT TO SENTENCE FOUR OF
 4
     42 U.S.C. § 405(g) AND TO ENTRY OF JUDGMENT; [PROPOSED] ORDER on the date and via
 5
     the method of service identified below:
 6
 7   CM/ECF:

 8   Joanna H. Parnes
     Bay Are Legal Aid
 9   1735 Telegraph Ave.
10   Oakland, CA 94612

11   I declare under penalty of perjury that the foregoing is true and correct.
12
13   Dated: March 22, 2021                                   STEPHANIE HINDS
                                                             United States Attorney
14
                                                     By:     /s/ Lynn Harada
15                                                           LYNN HARADA
16                                                           Special Assistant United States Attorney

17                                                           Attorneys for Defendant
18
19
20
21
22
23
24
25
26
27
28
     Stip. & Prop. Order for Remand; 3:20-cv-06301-WHO   3
